Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before
 any court except for the purpose of
 establishing the defense of res judicata,                        May 13 2013, 8:30 am
 collateral estoppel, or the law of the case.




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

ELIZABETH A. HOUDEK                                  GREGORY F. ZOELLER
Indianapolis, Indiana                                Attorney General of Indiana

                                                     MICHAEL GENE WORDEN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CHRIS GRINER,                                        )
                                                     )
       Appellant-Defendant,                          )
                                                     )
               vs.                                   )      No. 49A02-1208-CR-656
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Lisa F. Borges, Judge
                            Cause No. 49G04-1203-FA-015051


                                            May 13, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

VAIDIK, Judge
                                     Case Summary

       Chris Griner appeals his conviction for Class A felony child molesting.           He

contends that there is insufficient evidence to sustain his conviction.        Finding the

evidence sufficient, we affirm.

                             Facts and Procedural History

       In 1999, forty-year-old Griner was married to Cynthia Griner. Cynthia had a

granddaughter, C.T., who was the adopted daughter of her son. C.T. would visit the

Griners’ house in Indianapolis regularly. During one of the visits when C.T. was three

years old, Griner, who knew that C.T. liked salt, put salt on his penis and had C.T. lick it

off. He also took C.T. into a closet and showed her “what cum was” by putting ejaculate

in a cup. Tr. p. 14-15. This happened after Cynthia had gone upstairs to bed for the

night. C.T. told her mother what had happened, and her parents reported the event to

police in Morgan County, where they lived at the time. C.T. was also taken to her family

doctor for an examination. No criminal action was taken against Griner at the time, but

C.T.’s parents would not let her be alone with Griner after the incident. C.T. and her

parents did not discuss the incident again until C.T. was twelve years old and began

having nightmares about it. Id. at 65-66.

       On January 2, 2012, on C.T.’s sixteenth birthday, Griner sent her a text message

wishing her a happy birthday. C.T. told her parents, and C.T.’s father told Cynthia, who

had recently gotten divorced from Griner. C.T. said that she thought she could persuade

Griner to admit to molesting her if she texted him back and that she could get closure if

she confronted him. C.T.’s mother discouraged the idea, but C.T. engaged in a text-

                                             2
message conversation with Griner anyway. Griner was reluctant to disclose the details of

what happened when C.T. was three years old, but he made several comments about their

history, his reasons for doing what he did, and his feelings about intergenerational

relationships. State’s Ex. 2. When C.T. told her parents about her conversation with

Griner, they contacted the police.

       The State charged Griner with Class A felony child molesting. A no-contact order

was issued as a condition of Griner’s pre-trial release. In violation of that order, Griner

made eleven phone calls to Cynthia. State’s Ex. 3. The State amended the charging

information to add eleven counts of Class A misdemeanor invasion of privacy. A bench

trial was held, and Griner was found guilty as charged. He was sentenced to thirty years

executed for the Class A felony child-molesting conviction, and thirty days suspended to

probation on each of the Class A misdemeanor invasion-of-privacy convictions, to run

consecutively to each other and to the child-molesting sentence, for an aggregate

sentence of 30 years and 330 days.

       Griner now appeals his Class A felony child-molesting sentence only.

                                Discussion and Decision

       Griner contends that there is insufficient evidence to sustain his Class A felony

child-molesting sentence. Our standard of review with regard to sufficiency claims is

well settled. In reviewing a sufficiency of the evidence claim, this Court does not

reweigh the evidence or judge the credibility of the witnesses. Bond v. State, 925 N.E.2d

773, 781 (Ind. Ct. App. 2010), reh’g denied, trans. denied.        We consider only the

evidence most favorable to the judgment and the reasonable inferences drawn therefrom

                                            3
and affirm if the evidence and those inferences constitute substantial evidence of

probative value to support the judgment.         Id. Reversal is appropriate only when a

reasonable trier of fact would not be able to form inferences as to each material element

of the offense. Id.

       Class A felony child molesting is governed by Indiana Code section 35-42-4-3,

which provides in relevant part:

       (a) A person who, with a child under fourteen (14) years of age, performs
       or submits to sexual intercourse or deviate sexual conduct commits child
       molesting, a Class B felony. However, the offense is a Class A felony if:

              (1) it is committed by a person at least twenty-one (21) years of age;
              ....

Deviate sexual conduct is defined at Indiana Code section 35-31.5-2-94 as “an act

involving the sex organ of one (1) person and the mouth or anus of another person.”

Griner argues that the evidence against him, consisting of the testimony of a sixteen year

old from an event when she was three years old, and text messages that did not confirm

specific details of the incident, was insufficient to sustain his conviction. We disagree.

       In this case, C.T. testified that when she was three years old, Griner put salt on his

penis and had C.T. lick it off. He also took C.T. into a closet and showed her “what cum

was” by putting ejaculate in a cup. Tr. p. 14-15. A conviction for child molesting may

be sustained by the uncorroborated testimony of a single minor victim. Feyka v. State,

972 N.E.2d 387, 393 (Ind. Ct. App. 2012), trans. denied. Griner admits this, but he

argues that we should reverse the decision of the trial court based on the “incredible

dubiosity” rule. Appellant’s App. p. 6. Under this rule, a court will impinge on the fact-

finder’s responsibility to judge the credibility of the witnesses only when it has
                                             4
confronted   “inherently    improbable    testimony    or    coerced,   equivocal,   wholly

uncorroborated testimony of incredible dubiosity.” Tillman v. State, 642 N.E.2d 221, 223

(Ind. 1994) (quotation omitted). Application of this rule is limited to cases where a sole

witness presents inherently contradictory testimony which is equivocal or the result of

coercion and there is a complete lack of circumstantial evidence of the defendant’s guilt.

Id. In such an action, an appellate court may reverse the trial court’s decision. Id. (citing

Gaddis v. State, 253 Ind. 73, 251 N.E.2d 658, 663 (1969)).

       However, we find that the incredible dubiosity rule does not apply to this case.

The incredible dubiosity rule only applies in cases where there is a complete lack of

circumstantial evidence, and that was not the case here. C.T.’s parents testified that she

told them about the incident shortly after it occurred, Tr. p. 44, 65, C.T. was examined by

her doctor after the incident, id. at 62-63, and C.T. had nightmares years later about the

incident. Id. at 65-66. Additionally, the text messages sent between C.T. and Griner

provide further circumstantial evidence that the incident occurred. In their conversation,

C.T. said, “Yu know wat yu did and it was wrong yu reined my life i could never see how

someone could do that to a LITTLE GIRL!” State’s Ex 2 (errors in original), and Griner

responded:

       I’m glad you think you know right from wrong. But in my heart I love you
       then and everyday and have a feeling of lost everyday. Some people
       including yourself will think I did wrong. But I can’t do anything about our
       ages. I disagree with your smoking and I understand you have a boyfriend.
       What’s he doing to the little girl I know?

Id. (Errors in original). Griner asked C.T. what she remembered and she said “You

melosted me when I was 3 and 11 u put salt on yer dick and made me lick it off yu took

                                             5
me in the laundry room and showed me what cum was . . . .” Id. (Errors in original).

C.T. then asked why Griner would do that to her, and he refused to answer via text

message. C.T. later said “I hate yu fer wat yu did to me. And why would yu want to do

it in person I can’t be around yu why cant we talk about wat you did so I can get an

answer I want to grow past this so I can move on with my life.” Id. (Errors in original).

Griner responded:

       Again not smart to talk like this. The only comment I will make is
       everything I did with you was a life lesson. I was taught in the same
       manner when I was growing up. And just like you I didn’t always agree
       with it. I was put through a lot worse that you were. I can be selfish
       sometimes but at least there is one other person in this world that might
       understand what I went through. And that person is you. And i am sorry. I
       would stay away from me because I would not want to stop. Either
       foregive me or forget me that is the only way to move on. I hate to be the
       one to tell you but life is not fair.

Id. (Errors in original). This circumstantial evidence prevents the incredible dubiosity

rule from applying in this case.

       Griner’s argument is therefore simply a request for us to reweigh the evidence,

which we will not do. As discussed above, the State provided sufficient evidence at trial

that Griner engaged in deviate sexual conduct with C.T. when C.T. was under the age of

fourteen, Tr. p. 14-15, and Griner was over the age of twenty-one. Id. at 70. We

therefore affirm Griner’s Class A felony child-molesting conviction.

       Affirmed.

KIRSCH, J., and PYLE, J., concur.




                                            6